ROBERTS, Justice.
Upon petition showing that petitioner’s detention in the state prison is predicated upon three convictions based on informations charging him with issuing worthless checks without alleging that he received anything of value therefor, we issued the writ of habeas corpus under the authority of State ex rel. Shargaa v. Culver, Fla.1959, 113 So.2d 383.
By the respondent’s Return to the writ it appears — and the respondent concedes — that, under the decision of this court in State ex rel. Shargaa v. Culver, supra, the informations were sufficient only to charge the petitioner with the commission of a misdemeanor punishable by a maximum term of imprisonment of 90 days; and that the permissible sentences, together with a sentence imposed upon petitioner on account of an escape charge, have been served.
Accordingly, the petitioner Brooks is entitled to be and he is hereby released from the custody of the respondent.
It is so ordered.
THOMAS, C. J., and TERRELL, HOBSON and ROBERTS, JJ., concur.